Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending in the present application with claims 1, 8, and 15 being independent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-7 are directed to a method (i.e., a process) and claims 8-14 are directed to a platform including a processor and memory (i.e., a machine).  Accordingly, claims 1-14 are all within at least one of the four statutory categories.  35 USC §101.
Regarding claims 15-20, the Examiner notes that paragraph [0091] of the present specification states “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se…” and [0083] states “The software of the present invention embodiments may be available on a non-transitory computer useable medium (e.g., magnetic or optical mediums, magneto-optic mediums, floppy diskettes, CD-ROM, DVD, memory devices, 
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 8 includes limitations that recite at least one abstract idea.  Specifically, independent claim 8 recites:

A computer platform for monitoring a clinical trial comprising: 
at least one processor; and 
at least one memory connected with the at least one processor, wherein the at least one processor is configured to perform: 

applying the study design information and the corresponding parameter values to a trained machine learning model to calculate a predicted travel score indicative of a travel burden for the subject;
when the travel score fails to satisfy a travel score threshold: 
determining at least one suggestion for adjusting the travel score, and 
outputting the at least one suggestion for adjusting the travel score; and outputting the predicted travel score.

The Examiner submits that the foregoing underlined limitations constitute: “a mental process” because monitoring a clinical trial by way of applying study design information and corresponding parameter values to calculate a predicted travel score indicative of a travel burden for the subject and then determining at least one suggestion for adjusting the travel score when the travel score fails to satisfy a travel score threshold are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  As an example, a human could practically with their mind and pen and paper analyze one or more parameter values related to clinical trial study design information (e.g., subject mobility, number of required visits, travel distance, etc.) to obtain a predicted travel score indicative of a travel burden for a subject 
Furthermore, monitoring a clinical trial by way of using study design information and corresponding parameter values to calculate a predicted travel score indicative of a travel burden for a subject and then determining a suggestion for adjusting the travel score (e.g., to result in increased likelihood of clinical trial success) when the travel score fails to satisfy a travel score threshold amounts to “certain methods of organizing human activity” because such activities relate to managing human behavior/interactions between people. 
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 2, 4-6, 9, 11-13, 16, and 18-20 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
In relation to claims 2, 9, and 16, these claims recite how determining the suggestion includes determining which of the parameter values are negatively affecting the travel score which merely further define steps that were indicated as being part of the abstract idea previously.
In relation to claims 4, 11, and 18, these claims call for applying parameter values for a plurality of subjects to the trained machine learning model to calculate travel scores and then applying the scores to another trained machine learning model to predict a patient retention score which again can be performed in the human mind with pen and paper (“mental processes”) at the currently claimed high level of generality.

In relation to claims 6, 13, and 20, these claims call for applying parameter values for a plurality of subjects to the trained machine learning model to calculate travel scores, calculating an average travel score for the subjects, and then predicting an overall clinical trial success score based on the average travel score which again can be performed in the human mind with pen and paper (“mental processes”) at the currently claimed high level of generality.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).


A computer platform (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) for monitoring a clinical trial comprising: 
at least one processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
at least one memory connected with the at least one processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), wherein the at least one processor is configured to perform: 
receiving study design information for the clinical trial, the study design information including a set of parameters and corresponding parameter values related to travel constraints of a subject for the clinical trial (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); 
applying the study design information and the corresponding parameter values to a trained machine learning model (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f); mere field of use limitation, see MPEP § 2106.05(h)) to calculate a predicted travel score indicative of a travel burden for the subject;
when the travel score fails to satisfy a travel score threshold: 
determining at least one suggestion for adjusting the travel score, and 
outputting the at least one suggestion for adjusting the travel score (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); and 
outputting the predicted travel score (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)).

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computing platform, processor, and memory, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations of receiving study design information and travel constraint parameter values and outputting the travel score and suggestion, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitations directed to use of the trained machine learning model, the Examiner submits that this limitation amounts to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)) and does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting 
For these reasons, representative independent claim 8 and analogous independent claims 1 and 15 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 8 and analogous independent claims 1 and 15 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2, 9, and 16: These claims call for outputting parameter value information which merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Claims 3, 6, 10, 13, 17, and 20: These claims recite various different types of parameters and values thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).

Claims 7 and 14: These claims recite how the study design information is received from a second computing platform via a network which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).  Also, claim 7 recites a user interface for entering/modifying information which amounts to using computers or machinery as mere tools to perform the abstract idea (see MPEP § 2106.05(f)).

Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.


Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 8 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the computing platform, processor, and memory, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations directed to use of the trained machine learning model, the Examiner submits that this limitation amounts to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)) and does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Regarding the additional limitation directed to receiving study design information and travel constraint parameter values and outputting the travel score and suggestion which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving and transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0206521 to Walpole et al. (“Walpole”) in view of U.S. Patent App. Pub. No. 2014/0358571 to Geleijnse et al. (“Geleijnse”):
Regarding claim 1, Walpole discloses a computer-implemented method for monitoring a clinical trial ([0023] discuss machine learning techniques for planning/executing/reporting of clinical trials; also see Figure 11) comprising: 
receiving, by a computer platform, study design information for the clinical trial, the study design information including a set of parameters and corresponding parameter values related to travel constraints of a subject for the clinical trial (step 1120 in Figure 11 and [0081] discusses providing/receiving factor data for a plurality of patients such as travel time, trial participation time, etc.; the factors such as travel time, trial participation time, etc. are “parameters” and [0046] discusses point values for the various factors); 
applying, by the computer platform, the study design information and the corresponding parameter values to a trained machine learning model to calculate a predicted travel score indicative of a travel burden for the subject ([0082] discusses calculating a patient burden index/score from the factor data (study design information and corresponding parameter values) and [0047], [0051], and [0084] discuss inputting the factor data into a trained neural network/machine learning model and receiving a patient burden (that represents a travel burden per [0042]) as an output); 
...
determining, by the computer platform, at least one suggestion for adjusting the travel score ([0055] discusses how machine learning can be used to determine which independent variables are most important to improving a desired outcome while [0079] and [0085] discuss how the computer-implemented method modifies the protocol (determines a suggestion) to reduce/adjust the patient burden index (the travel score as noted above)), and 
outputting, by the computer platform, the at least one suggestion for adjusting the travel score (step 908 in Figure 9 illustrates outputting revised protocols which would result in an adjustment of the patient burden/travel score); and 
outputting, by the computer platform, the predicted travel score ([0051] discloses an output node that outputs the patient burden index (travel score as noted above)).
when the travel score fails to satisfy a travel score threshold.
Nevertheless, Geleijnse teaches ([0080]-[0081]) that it was known in the healthcare informatics art to suggest a change to a treatment protocol when a projected health score of a patient is below a threshold such that the projected health score is adjusted based on the treatment change which advantageously allows clinicians to make better educated decisions about the need to change treatment plans ([0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protocol of Walpole to reduce/adjust the burden/travel score when the score fails to satisfy a score threshold as taught by Geleijnse to allow clinical trial operators to make better educated decisions about the need to change study design information for the clinical trial.  For instance, this arrangement would advantageously allow operators to customize a threshold to automatically suggest a change when the score is at an unacceptable level, thereby resulting in increased likelihood of success of the trial.

Regarding claim 2, the Walpole/Geleijnse combination discloses the computer-implemented method of claim 1, further including wherein the determining the at least one suggestion for adjusting the travel score further comprises: 
determining, by the computer platform, which one or more parameter values are negatively affecting the travel score ([0055] discusses how machine learning can be used to determine which independent variables are most important to improving a desired outcome while ; and 
outputting information, by the computer platform, regarding the determined one or more parameter values (step 908 in Figure 9 illustrates outputting revised protocols which would include “information” regarding the above determined factors/parameter values (e.g., how the factors would be changed to result in the adjusted patient burden/travel score)).

Regarding claim 3, the Walpole/Geleijnse combination discloses the computer-implemented method of claim 1, further including wherein the set of parameters and the corresponding parameter values include one or more from a group of an age of the subject, a level of mobility of the subject, one or more modes of travel the subject can use to travel to and from a clinical trial facility, whether the subject must visit the clinical trial facility during the clinical trial, a number of clinical trial visits required of the subject, a distance for the subject to travel to reach the clinical trial facility, an expected amount of travel time for the subject to travel to and from the clinical trial facility, an expected travel cost for the subject to travel to and from the clinical trial facility, family income of the subject, traffic density related to travel by the subject to and from the clinical trial facility, whether the subject has residential computer access to clinical trial data collection resources, whether the subject owns a telephone, and climate for a given locale of the clinical trial facility during the clinical trial ([0047] discusses driving time to and from the study center, out of pocket cost to participate in the trial, etc.).

Claims 8-10 and 15-17 are rejected in view of the Walpole/Geleijnse combination as discussed above in relation to claims 1-3.  Also, reference is made to [0075]-[0076] of Walpole in relation to processor, memory, instructions, etc.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0206521 to Walpole et al. (“Walpole”) in view of U.S. Patent App. Pub. No. 2014/0358571 to Geleijnse et al. (“Geleijnse”), and further in view of U.S. Patent App. Pub. No. 2020/0211680 to Sablinski et al. (“Sablinski”):
Regarding claim 4, the Walpole/Geleijnse combination discloses the computer-implemented method of claim 1, further including: 
receiving, by the computer platform, a respective set of parameters and corresponding parameter values for each of a plurality of subjects for the clinical trial (step 1120 in Figure 11 and [0081] discusses providing/receiving factor data for a plurality of patients such as travel time, trial participation time, etc.; the factors such as travel time, trial participation time, etc. are “parameters” and [0046] discusses point values for the various factors); 
applying, by the computer platform, the corresponding parameter values for the each of the plurality of subjects and the study design information to the trained machine learning model to calculate a respective predicted travel score indicative of a travel burden for the each of the plurality of subjects ([0082] discusses calculating a patient burden index/score from the factor data (study design information and corresponding parameter values) and [0047], [0051], and [0084] discuss inputting the factor data into a trained neural ; and 
applying, by the computer platform, the respective predicted travel score for the each of the plurality of subjects and at least some of the study design information ... to predict a patient retention score for the clinical trial (as noted above, the predicted patient burden/travel scores are for the patients and at least some of the study design information (e.g., travel time, etc.); also, [0054] discusses how the patient burden/travel scores can be adjusted to represent the probability of retention to completion).
However, the Walpole/Geleijnse combination appears to be silent regarding applying the predicted travel score for the each of the plurality of subjects and at least some of the study design information to a second trained machine learning model to predict the patient retention score for the clinical trial.
Nevertheless, Sablinski teaches ([0064]) that it was known in the healthcare informatics art to utilize machine learning models to predict users likely to drop out of a clinical trial to advantageously allow remedial action to be taken to resolve underlying issues, thereby improving clinical trial execution. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the predicted travel scores to a second trained machine learning model to predict the patient retention score for the clinical trial in the system of the Walpole/Geleijnse combination as taught by Sablinski to advantageously allow remedial action to be taken to resolve underlying issues, thereby improving clinical trial execution. 

.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0206521 to Walpole et al. (“Walpole”), U.S. Patent App. Pub. No. 2014/0358571 to Geleijnse et al. (“Geleijnse”), and U.S. Patent App. Pub. No. 2020/0211680 to Sablinski et al. (“Sablinski”), and further in view of Int’l Pub. No. WO 2020/033754 to Li (“Li”):
Regarding claim 5, the Walpole/Geleijnse/Sablinski combination discloses the computer-implemented method of claim 4, and discloses predicting the patient retention score as noted above, but appears to be silent regarding applying, by the computer platform, the patient retention score to a third trained machine learning model to predict an overall success score of the clinical trial.
Nevertheless, Li teaches ([0041]) that it was known in the healthcare informatics art to determine a clinical trial site effectiveness/success index (score) based on an enrollment/retention rate (score) which would advantageously allow clinical trial operators to assess whether a trial will be a success thereby allowing for necessary changes to be made while Sablinski already teaches ([0056]) that it was known in the healthcare informatics art to make use a plurality of machine learning models (trained per [0008]) to determine various different probabilities thereby allowing for determining appropriate resolution information leading to improved clinical trial execution.


Claims 12 and 19 are rejected in view of the Walpole/Geleijnse/Sablinski/Li combination as discussed above in relation to claim 5.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0206521 to Walpole et al. (“Walpole”) and U.S. Patent App. Pub. No. 2014/0358571 to Geleijnse et al. (“Geleijnse”), and further in view of U.S. Patent App. Pub. No. 2016/0203296 to Bound et al. (“Bound”):
Regarding claim 6, the Walpole/Geleijnse combination discloses the computer-implemented method of claim 1, further including:
receiving, by the computer platform, a respective set of parameters and corresponding parameter values for each of a plurality of subjects for the clinical trial (step 1120 in Figure 11 and [0081] discusses providing/receiving factor data for a plurality of patients such as travel time, trial participation time, etc.; the factors such as travel time, trial participation time, etc. are “parameters” and [0046] discusses point values for the various factors); and 
applying, by the computer platform, the corresponding parameter values for the each of the plurality of subjects and the study design information to the trained machine learning model to calculate a respective predicted travel score indicative of a travel burden for the each of the plurality of subjects ([0082] discusses calculating a patient burden index/score from the factor data (study design information and corresponding parameter values) and [0047], [0051], and [0084] discuss inputting the factor data into a trained neural network/machine learning model and receiving a patient burden that represents a travel burden per [0042] as an output); 
...
...
However, the Walpole/Geleijnse combination appears to be silent regarding 
calculating an average travel score for the plurality of subjects of the clinical trial based on each of the respective predicted travel scores; and 
predicting an overall clinical trial success score based, at least partly, on the average travel score.
Nevertheless, Bound teaches ([0015]) that it was known in the healthcare informatics art to utilize a patient burden index (which can be for a group of patients which would amount to an average burden score for the group per [0032]) to determine a feasibility (likelihood of success) of a clinical trial which would advantageously allow for optimization of the clinical trial design thereby improving success of the clinical trial.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined an average travel score for the plurality of subjects of the clinical trial based on each of the respective predicted travel scores 

Claims 13 and 20 are rejected in view of the Walpole/Geleijnse/Bound combination as discussed above in relation to claim 6.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0206521 to Walpole et al. (“Walpole”) and U.S. Patent App. Pub. No. 2014/0358571 to Geleijnse et al. (“Geleijnse”), and further in view of U.S. Patent App. Pub. No. 2014/0214441 to Young et al (“Young”):
Regarding claim 7, the Walpole/Geleijnse combination discloses the computer-implemented method of claim 1, further including wherein: 
the study design information is received from a second computer platform ([0032] and [0033] discuss receiving data and clinical trial protocols at the scheduling system 102; such data and clinical trial protocols would be received from some “second computer platform”), and 
a user interface ...allows a user to enter and modify the set of parameters and the corresponding parameter values ([0055] notes how the sponsor can adjust factors and values for patients which would be via some user interface; for instance, [0037] and [0076] disclose user interfaces).
of the second computer platform from which the study design information is received.
Nevertheless, Young teaches ([0293] and Figure 15) that it was known in the healthcare informatics art for an electronic device 1500 (first computing device) to receive data input into a user interface 1516 of a visual display device (second computing device) which would provide an effective and common manner of receiving data input into the second computing device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second computing device of the Walpole/Geleijnse combination to have included a second user interface as taught by Young that allows a user to enter and modify the set of parameters and the corresponding parameter values to provide an effective and common manner of receiving data input into the second computing device.

Claim 14 is rejected in view of the Walpole/Geleijnse/Young combination as discussed above in relation to claim 7.  In relation to claim 14, the first and second computing platforms would be linked via some network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached PTO-892 discloses various references for analyzing clinical protocol parameters in various manners to allow for prospective adjustments to be made to improve clinical trial execution.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686